        Case 2:10-cr-00742-WB Document 171 Filed 09/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                             CRIMINAL ACTION
                                                      NO. 10-742-1
              v.

 VIBOLL MARK




                                        ORDER

      AND NOW, this 29th day of September, 2020, upon consideration of Defendant’s pro se

Second Motion for Compassionate Release (ECF 165) and the Government’s Response thereto

(ECF 161), IT IS ORDERED that Defendant’s Motion is DENIED.



                                                BY THE COURT:


                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
